Filed 10/7/20 In re Nathaniel G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO


 In re NATHANIEL G., et al., Persons                                     B299550
 Coming Under the Juvenile Court
 Law.                                                                    (Los Angeles County
                                                                         Super. Ct. No. 19CCJP01712A-B)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN AND
 FAMILY SERVICES,

           Plaintiff and Respondent.

           v.

 CHRISTIAN G.,

           Defendant and Appellant.



     APPEAL from orders of the Superior Court of Los Angeles
County. Martha Matthews, Judge and Robin Kessler, Juvenile
Court Referee. Affirmed.
     Keiter Appellate Law and Mitchell Keiter, under
appointment by the Court of Appeal, for Defendant and
Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Aileen Wong, Deputy County Counsel for
Plaintiff and Respondent.
                     _______________________
      Appellant Cristian G. (father) appeals from orders
establishing dependency jurisdiction over his children, Nathaniel
(born 2013) and Evelyn (born 2015), based on father’s history of
substance abuse and current use of marijuana, and on substance
abuse by the children’s mother, Martha V. (mother).1 Father also
challenges the dispositional order requiring him to complete a
parenting program. We affirm the juvenile court’s orders.
                         BACKGROUND
Prior child welfare history
      December 2013
      In December 2013, the Los Angeles County Department of
Children and Family Services (the Department) received a
referral alleging general neglect by mother and emotional abuse
by father. The caller reported that mother was allowing father to
remain overnight in the home in violation of a restraining order
against him. The restraining order was issued after an incident
of domestic violence in October 2013, during which the maternal
grandmother saw father choking mother with one hand while
holding a knife in the other hand. When the maternal
grandmother entered the room to remove infant Nathaniel,
father released mother and attempted to take Nathaniel from the
maternal grandmother. The maternal grandmother called the
police, and father was arrested.


____________________________________________________________
1     Mother is not a party to this appeal.




                                2
       The parents denied any physical altercation or that father
had brandished a knife against mother. They accused the
maternal grandmother of making false accusations. The
Department concluded the allegation of emotional abuse was
unfounded and the allegation of general neglect was inconclusive.
       January 2014
       The Department received a referral in January 2014 that
the maternal grandmother’s boyfriend had violated a protective
order prohibiting him from contacting the maternal grandmother
or from entering her home. The boyfriend reportedly screamed at
Nathaniel. Allegations of general neglect and emotional abuse
were deemed to be unfounded. Mother agreed to move out of the
maternal grandmother’s home.
       October 2015
       An October 2015 referral alleged the parents smoked
marijuana in the home and hit both children. The responding
social worker observed no marks or bruises on the children;
however, a subsequent medical exam revealed that Evelyn had
an old rib fracture. Neither mother nor father could explain the
cause of the fracture.
       A non-detention petition was filed on behalf of the children.
The juvenile court sustained allegations under Welfare and
Institutions Code section 300, subdivision (a),2 that mother’s
history of substance abuse, her current abuse of marijuana, and
her status as a registered controlled substance offender placed
the children at risk of harm; and under subdivision (j), that
Evelyn had sustained a subacute rib fracture that would not
ordinarily occur absent deliberate, unreasonable, and neglectful
____________________________________________________________
2     All further statutory references are to the Welfare and
Institutions Code.




                                 3
acts by mother and father, placing both children at risk of harm.
The parents agreed to participate in a voluntary family
maintenance plan from May 2016 to January 2017 that included
random drug testing and parenting education. Mother completed
a parenting program, tested positive for drugs in June 2016 and
failed to participate in any further drug testing. Father was
incarcerated in September 2016 and did not drug test or complete
a parenting education class.
       February 7, 2019
       A February 7, 2019 referral alleged general neglect by
mother. According to the reporting party, Nathaniel’s school had
telephoned numerous times but was unable to reach mother. The
reporting party stated that mother used drugs and alcohol on a
daily basis. The five-day referral was terminated when the
responding social worker learned that an immediate response
referral was already under investigation.
       February 11, 2019
       On February 11, 2019, the Department received a referral
alleging physical abuse of Nathaniel by mother. The caller
witnessed mother cursing and hitting Nathaniel, who was crying.
The child had a bruise on his face. The caller reported that
mother and the children sleep in a car in a parking lot and that
mother smokes something that generates “a lot of white smoke”
while the children are in the car. The investigating social worker
observed a fading dime-sized bruise on Nathaniel’s face.
Nathaniel said mother had hit him with a sandal. Mother denied
hitting the child and being homeless. The referral was closed as
inconclusive.




                                4
Detention and section 300 petition
       The Department received another referral on February 26,
2019, after mother was arrested for inhaling nitrous oxide while
standing outside a barbershop. The children were inside the
barbershop at the time and were subsequently released to father.
       The responding social worker spoke to the maternal
grandmother by telephone on February 27, 2019. The maternal
grandmother confirmed that mother had been arrested the
previous day for being intoxicated while outside a barbershop.
The maternal grandmother reported that a few days earlier she
found mother in the bathtub in the maternal grandmother’s
home. Mother was intoxicated and had flooded the bathroom
floor. The children were not present during that incident. The
maternal grandmother stated that mother no longer lived in, and
was no longer allowed in the home. The maternal grandmother
further reported that approximately two weeks earlier, mother
was intoxicated and verbally assaulted the maternal
grandmother in the presence of the children. The maternal
grandmother expressed concern about the children’s welfare.
       The social worker met with father and the children at the
paternal grandmother’s home on February 27, 2019. Father said
he lived in Northern California and happened to be visiting the
paternal grandmother at the time of mother’s arrest. A friend
gave the arresting officer father’s telephone number, and the
officer called father and released the children to him.
       Father said he knew mother smoked marijuana and that he
and mother had smoked marijuana when they were a couple.
Father said he has smoked marijuana periodically since he was
15 years old and last did so one week earlier. He denied smoking
marijuana in the presence of the children.




                               5
       Father admitted to an incident of domestic violence with
mother in 2016. He was arrested and served 11 months of a two-
year prison sentence. An active restraining order prohibited
father from having contact with mother. Father agreed to drug
test and tested negative for all substances on February 28, 2019.
He further agreed to voluntarily leave the paternal
grandmother’s home so the children could be placed there
temporarily.
       In a February 27, 2019 interview, mother described her
arrest as a misunderstanding. She had taken the children to a
friend’s barbershop for a haircut and had stepped outside when a
male sitting in the driver’s seat of a parked car began speaking to
her. Mother did not know the occupants of the car but asked the
driver for a cigarette. She walked away when she saw several
police cars arriving at the scene. She denied using nitrous oxide
or any illegal substances. Mother also denied being intoxicated
in the maternal grandmother’s bathtub. She said Evelyn had
opened the bathtub faucet and spilled water on the floor, and the
maternal grandmother became upset. Mother agreed to drug test
on February 28, 2019, but then failed to appear for the test.
       Officer Ceja of the Huntington Park Police Department
spoke with the social worker about mother’s arrest. He said that
officers had observed mother inhaling nitrous oxide from a
balloon while standing in front of a barbershop on February 26,
2019. Mother’s eyes were watery and glassy, and she appeared to
be confused. Officer Ceja further stated that he had responded to
a call at the maternal grandmother’s home two weeks earlier and
found mother intoxicated and in the midst of a verbal altercation
with the maternal grandmother.




                                6
       Mother’s criminal history included a July 2012 felony
conviction for possession of a controlled substance for sale, and an
October 2012 misdemeanor conviction for possession of a
controlled substance. Father’s criminal history included a
January 2014 misdemeanor conviction for battery on a spouse
and a stay away order from mother and the maternal
grandmother, and a September 2016 felony conviction for
infliction of injury on a spouse and a criminal protective order
protecting mother until September 27, 2026.
       The Department filed a petition on behalf of the children on
March 15, 2019, alleging, under section 300, subdivision (b), that
mother’s history of substance abuse and current use of nitrous
oxide, marijuana, and alcohol rendered her incapable of providing
the children with regular care and supervision; that mother was
under the influence of substances while the children were in her
care; that mother was a registered controlled substance offender
and had drug related criminal convictions; that the children were
of such a young age as to require constant care and supervision;
that father failed to protect the children from mother’s substance
abuse; and that mother’s substance abuse and father’s failure to
protect placed the children at risk of serious physical harm. The
petition further alleged, under section 300, subdivision (b), that
father had a history of substance abuse and was a current user of
marijuana, rendering him incapable of providing regular care and
supervision of the children; that the children were of such a
young age as to require constant care and supervision; and that
father’s substance abuse interfered with the regular care and
supervision of the children, placing them at risk of serious
physical harm.




                                 7
       Both parents were present at the March 18, 2019 hearing
at which the juvenile court ordered the children detained from
mother. Over the Department’s objection, the court ordered the
children released to father. Mother was accorded monitored
visits, not to be monitored by father.
Jurisdiction and disposition
       In May 2019, the Department reported that the children
were residing in the paternal grandmother’s home with father,
the paternal grandmother, and two adult paternal aunts. Father
had obtained employment, and the paternal grandmother and
aunts helped care for the children while father was at work. The
Department reported that the paternal grandmother appeared to
be the children’s primary caregiver and that the paternal
grandmother had requested custody of the children because she
“was already doing everything for them.”
       Father had not enrolled the children in school, as he did not
have the children’s birth certificates. Father had not, however,
sought to obtain the birth certificates, nor had he asked for the
Department’s assistance in doing so.
       The Department expressed concern that father was
allowing mother to have unmonitored contact with the children.
On March 20, 2019, Nathaniel said he and Evelyn had an
overnight visit at mother’s home. On April 18, 2019, Nathaniel
told the social worker that he was going to mother’s home over
the weekend. Although father denied that mother had
unmonitored visits with the children, the social worker noted
that Nathaniel had provided specific details about mother’s home
and the long drive there.
       In a May 2019 last minute information for the court, the
Department reported that father was not in compliance with




                                 8
court orders. Father failed to drug test on April 10 and April 29,
2019, and had tested positive for marijuana on April 24, 2019.
The Department recommended that the paternal grandmother be
appointed as a co-holder of the children’s educational rights, as
she was in the process of enrolling the children in school.
       In a July 2019 last minute information for the court, the
Department reported that mother had failed to drug test six
times between May 17, 2019 and June 18, 2019. Father failed to
drug test on May 22 and June 6, 2019.
       The Department continued to express concern that father
was allowing mother to have unmonitored contact with the
children. On June 20, 2019, mother told the social worker that
she was taking the children to the zoo that day. When the social
worker explained that a monitor had to be present during the
visit and asked mother who would be serving as the monitor,
mother became argumentative and cursed. Later that same day,
the social worker conducted an unannounced visit at the paternal
grandmother’s home and found that the children were absent.
Father claimed the children were with a cousin.
Jurisdiction and disposition hearing
       At the July 3, 2019 adjudication hearing, the juvenile court
admitted into evidence the Department’s reports. Officer Ceja
then testified about his interactions with mother while she was
intoxicated.
       Father’s counsel argued that the allegation that father
failed to protect the children from mother’s substance abuse
should be dismissed, because father had been unaware of
mother’s substance abuse. Father’s counsel also asked the court
to dismiss the marijuana use allegation for lack of sufficient
evidence. The children’s counsel joined in father’s arguments.




                                 9
       The juvenile court then asked the Department to address
two issues -- (1) whether father failed to protect the children from
mother’s substance abuse when he was living in a different part
of the state and had taken appropriate action when he learned of
the problem, and (2) whether there was a nexus between father’s
marijuana use and any negative impact on the children. The
Department argued that father demonstrated a lack of insight
regarding the risk his marijuana use presented to the children,
as reflected in his multiple failures to drug test, his positive test
for marijuana, and his allowing mother to have unmonitored and
overnight visits with the children, in violation of court orders.
       The juvenile court dismissed the failure to protect
allegation against father but sustained the allegation regarding
father’s marijuana use. The court noted that father had failed to
drug test on multiple occasions and had tested positive for
marijuana on the single occasion that he did appear for testing.
The juvenile court further noted that the children were both very
young, that father’s ongoing issue with marijuana put them at
risk of harm, and that father had violated court orders
prohibiting mother from having unmonitored contact with the
children.
       The juvenile court then proceeded with the disposition
hearing. The court ordered the children removed from mother’s
custody and released to father. The court ordered family
maintenance services for father, including drug testing. The
juvenile court further ordered father to enroll in a parenting
class, noting that the children were very young, that father had
not been their primary caregiver in the past, and that a
parenting class would be essential in helping father to assume
that role. This appeal followed.




                                 10
                            DISCUSSION
      Father contends there was insufficient evidence to support
the juvenile court’s jurisdictional finding that his marijuana use
placed the children at substantial risk of serious physical harm.
Father further contends the juvenile court erred by basing its
jurisdiction on father’s violation of the court order requiring
monitored visits between mother and the children -- a ground not
alleged in the section 300 petition. Father also challenges the
dispositional order requiring him to enroll in a parenting class.
      As we discuss, substantial evidence supports the juvenile
court’s jurisdictional findings, and the order requiring father to
complete a parenting class was not an abuse of discretion.
I. Justiciability
      Because mother is not a party to this appeal, and there is
no appellate challenge to the jurisdictional findings pertaining to
her, we need not address the merits of father’s appeal. “‘When a
dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a
reviewing court can affirm the juvenile court’s finding of
jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court need
not consider whether any or all of the other alleged statutory
grounds for jurisdiction are supported by the evidence.’
[Citation.]” (In re I.J. (2013) 56 Cal.4th 766, 773.) We
nevertheless exercise our discretion to consider the merits of
father’s appeal.




                                11
II. Jurisdiction
       A. Applicable law and standard of review
       Section 300, subdivision (b) authorizes the juvenile court to
assume jurisdiction over a child if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent . . . to adequately supervise or protect the child.”
       We review father’s challenge to the sufficiency of the
evidence supporting the juvenile court’s jurisdictional orders
under the substantial evidence standard. (In re Alexis E. (2009)
171 Cal.App.4th 438, 450.) Under that standard, “the issue is
whether there is evidence, contradicted or uncontradicted, to
support the finding. In making that determination, the
reviewing court reviews the record in the light most favorable to
the challenged order, resolving conflicts in the evidence in favor
of that order, and giving the evidence reasonable inferences.
Weighing evidence, assessing credibility, and resolving conflicts
in evidence and in the inferences to be drawn from evidence are
the domain of the trial court, not the reviewing court. Evidence
from a single witness, even a party, can be sufficient to support
the trial court’s findings. [Citations.]” (Id. at pp. 450-451.)
       B. Substantial evidence supports the jurisdictional
findings
       Substantial evidence supports the juvenile court’s
jurisdictional findings regarding father’s marijuana use. The
evidence shows that father had used marijuana since he was 14
or 15 years old and continued to do so. Although father obtained
custody of the children on the condition that he continue to test
negative for drugs, he failed to appear for testing on April 10, 23,




                                 12
29, May 22, and June 6, 2019. On the single occasion that father
did test, he was positive for marijuana.
         Father also failed to fulfill his obligations as a parent. He
did not enroll the children in school and was often absent from
the home. “[O]ne of the most salient manifestations of parental
substance abuse” is the “‘“failure to fulfill major role obligations
at . . . home . . . .”’ [Citation.]” (In re Natalie A. (2015) 243
Cal.App.4th 178, 185.) The paternal grandmother assumed the
role of the children’s primary caregiver, obtaining the children’s
birth certificates, enrolling them in school, and becoming a co-
holder of their educational rights. The maternal grandmother
twice requested custody of the children because she “was already
doing everything for them.”
         That the maternal grandmother and two paternal aunts
also lived in the home did not relieve father of his parental
obligations or his role as the children’s primary caregiver. In re
Jeanette S. (1979) 94 Cal.App.3d 52, on which father relies, is
distinguishable. The appellate court in that case reversed a
dispositional order placing a child in the custody of the social
services agency, instead of the child’s father, but affirmed the
orders establishing dependency jurisdiction over the child and
removing her from her mother’s custody. (Id. at pp. 59-60.) The
court in Jeanette S. reasoned that placing the child with her
father, who lived with two adult relatives who were willing to
help care for the child if placed in the home, was a reasonable
alternative to awarding custody to the social services agency. (Id.
at pp. 60-61.) In this case, father was granted custody of the
children but failed to meet his parental obligations and relied
instead on the parental grandmother to assume responsibility as
the children’s primary caregiver.




                                 13
       Father’s violation of the order for monitored visitation
between mother and the children is further evidence of his failure
to fulfill his parental obligations. It also placed the children at
substantial risk of harm. Father allowed mother to have
unmonitored contact with the children, including overnight and
weekend visits, despite her history of substance abuse, her
current unresolved substance abuse problems, and her repeated
failure to drug test throughout the case. The juvenile court did
not err by basing its jurisdiction in part on father’s
noncompliance with the visitation order. Father had a prior
dependency case involving the children and cannot claim to have
been unaware of the need to comply with the juvenile court’s
orders. Father’s reliance on non-dependency civil cases (e.g.,
Committee on Children’s Television, Inc. v. General Foods Corp.
(1983) 35 Cal.3d 197, 211-211 and Fuentes v. Tucker (1947) 31
Cal.2d 1, 4) as support for the argument that he had no notice
that his violation of the visitation order could be a basis for the
juvenile court’s assumption of jurisdiction is unavailing. The
juvenile court could consider the totality of the circumstances in
determining whether the children were at a substantial risk of
harm and jurisdiction was appropriate. (In re J.K. (2009) 174
Cal.App.4th 1426, 1440.)
       Both Nathaniel and Evelyn were children of “tender years,”
requiring constant supervision and care. Under these
circumstances, father’s substance abuse problem was prima facie
evidence of his inability to provide regular care, resulting in a
substantial risk of physical harm. (In re Kadence P. (2015) 241
Cal.App.4th 1376, 1385; In re Drake M. (2012) 211 Cal.App.4th
754, 766-767.)




                                14
III. Dispositional order for parenting education
       A dependency court has broad discretion to determine what
is in the best interests of a child and to issue an appropriate
dispositional order. (In re Baby Boy H. (1998) 63 Cal.App.4th
470, 474.) The record here discloses no abuse of discretion.
       Father had not previously had sole custody of the children.
He had a history with the Department, including a sustained
petition involving an unexplained subacute rib fracture sustained
by Evelyn. Nathaniel disclosed that father disciplined him by
hitting him with a belt on the hand and arm. Although father
was supposed to complete a parenting class as part of a 2016
voluntary family maintenance plan, he never did so. The juvenile
court did not abuse its discretion by ordering father to complete a
parenting program.
                           DISPOSITION
       The juvenile court’s jurisdictional and dispositional orders
are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                              ____________________________, J.
                              CHAVEZ

We concur:


__________________________, Acting P. J.
ASHMANN-GERST


__________________________, J.
HOFFSTADT




                                 15